Citation Nr: 0838395	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  04-35 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder, claimed as papular acne.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1971 to February 
1979.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.

The veteran testified at a Board videoconference hearing in 
June 2004.  The Board notes that the Veterans Law Judge who 
conducted the June 2004 hearing 
is no longer employed with the Board.  The veteran was 
advised of this by way of a December 2007 correspondence and 
offered the opportunity to testify at another Board hearing, 
but did not respond within 30 days.  Therefore, the Board 
assumes that he does not want another hearing and will 
proceed with the case accordingly.  

The Board notes that the veteran's appeal also includes 
claims for hypertension and myocardial infarction, both 
claimed as secondary to service-connected diabetes mellitus.  
However, they are addressed in a separate rating decision 
because he is represented by a different party for those 
claims.  

This case returns to the Board following a remand to the RO 
in October 2003.  


FINDINGS OF FACT

1.  One incident of acne in service is shown to be acute and 
transitory and resolved without chronic residuals.

2.  Chronic papular acne was not manifest during service and 
is unrelated to service.

3. Chloracne was not shown within a one-year presumptive 
period; chloracne is not currently shown.




CONCLUSION OF LAW

A chronic skin disorder, claimed as papular acne, was not 
incurred in or aggravated by service; chloracne may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1116, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  

Diseases associated with herbicide exposure for purposes of 
the presumption include chloracne or other acneform disease 
consistent with chloracne.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(b)(1) 
(permitting the Secretary to determine by regulation diseases 
subject to the presumption in addition to those listed at 38 
U.S.C.A. § 1116(a)(2)).  

Such disease must be manifest within one year after the last 
date of exposure.  38 C.F.R. § 3.307(a)(6)(ii); see also 38 
U.S.C. § 1116(f)) (for purposes of establishing service 
connection for disability resulting from herbicide exposure, 
including presumptive service connection, a veteran with 
specified Vietnam service is presumed to have been exposed to 
herbicides during that service).    

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
After a review of the claims file, the Board finds that the 
veteran's claim fails under either analysis.

First, the veteran served in Vietnam, therefore, exposure to 
Agent Orange is presumed.  However, even presuming that he 
was exposed to Agent Orange during military service, the 
Board finds no clinical evidence which suggests that his skin 
disorder is due to Agent Orange exposure or manifested during 
service or within the one-ear presumptive period.  

Service treatment records reveal an undated note showing acne 
on the veteran's face on one occasion and a September 1974 
dermatology note showing a lump under his chin.  There is no 
other specific reference to acne in service.  Significantly, 
on the December 1978 Report of Medical Examination at 
separation, tinea versicolor and tinea pedis were the only 
abnormal skin conditions noted.  Parenthetically, the Board 
notes that these disorders are already service-connected.  
Therefore, the Board finds no evidence of chronic acne in 
service or at the time of discharge.  

The veteran was afforded a VA examination in November 1979, 
in which he was diagnosed with tinea pedis of the left foot 
and tinea versicolor of the upper extremities and thorax.  He 
also reported a history of blister formation, but noted that 
it had been absent for several months.  

A December 1984 letter by the veteran's treating VA physician 
confirmed a diagnosis of widespread tinea versicolor, but 
made no mention of acne.  Similarly, a December 1986 letter 
from another VA physician diagnosed tinea cruris (also 
already service-connected) as well as generalized tinea 
versicolor, and noted follicular and flat, scaling areas over 
his anterior and posterior trunk, arms, and thighs.  

The veteran was afforded a VA skin examination in July 1994, 
at which time he provided a history of scaling dermatitis 
since 1979.  He was again diagnosed with chronic tinea 
versicolor and chronic tinea cruris, but there was no acne 
noted.  

It was not until May 1995 that a private dermatologist 
diagnosed him with mild papular acne of the face covering 
approximately 2 percent of his body surface.  Although the 
dermatologist indicated that papular acne was one of the 
conditions associated with Agent Orange exposure, he did not 
specifically link the veteran's acne to such exposure, nor 
did he suggest that the veteran's acne first manifested in 
service.  

The same private dermatologist also submitted a letter in 
December 1998 in which he diagnosed the veteran with 
pseudofolliculitis of the face, covering approximately 2 
percent of his body surface.  The condition was noted to be 
more associated with hereditary factors rather than Agent 
Orange exposure.  No mention was made of papular acne in this 
letter.  In a third letter dated in July 1999, the 
dermatologist stated that the veteran did exhibit papular 
acne in May 1995 which was possibly caused by Agent Orange 
exposure.  

At a April 2001 VA examination, a nurse practitioner 
diagnosed the veteran with chloracne, opining that it was 
"at least likely as not" that the chloracne was the result 
of his exposure to Agent Orange.  However, at a July 2001 VA 
examination, a Board-certified dermatologist determined that 
he suffered from papular acne rather than chloracne.  

The veteran was afforded his most recent VA examination in 
January 2004, in which the examiner diagnosed him with tinea 
versicolor, an epidermal cyst in the right temple region, and 
lichen simplex chronicus and neurodermatitis in the inguinal 
and genital region.  The examiner explicitly noted that he 
saw no acne or Agent Orange effect.   

Thereafter, the Board requested a Medical Advisory Opinion 
from a Board-certified dermatologist to address the question 
of whether the veteran's currently-diagnosed papular acne was 
due to his active duty service, to include the singular 
episode of acne for which he was treated in service.  

After a complete review of the veteran's records, the 
dermatologist noted that the diagnosis of acne during active 
duty was only minimally substantiated by the record and that 
the occurrence of papular acne subsequent to active duty was 
intermittent and substantiated only very rarely on 
examinations.  Specifically, the reviewer noted that the 
interval from service discharge in February 1979 to the 
initial diagnosis of chronic acne in May 1995 was sixteen 
years.  

The dermatologist stressed that acne was an extremely common 
condition affecting 40-50 million individuals each year in 
the United States alone.  He reflected that there was a 
complex interaction of factors both genetic and environmental 
in the development of acne, and concluded that, "[b]ased on 
the nature of acne, on the prolonged interval from service to 
subsequent complaints of acne, and the minimal substantiation 
of clinically significant findings both during service and 
subsequently, it is my opinion that the veteran's currently 
diagnosed papular acne is not due to the veteran's active 
service."

The veteran's attorney notes that the Medical Advisory 
Opinion fails to address whether the veteran's papular acne 
first manifested in service, regardless of its cause.  
However, given that there was only one documentation of acne 
in the veteran's entire eight year military career, and that 
his separation examination did not list acne among his skin 
problems, the Board finds the medical evidence does not 
support a finding that a chronic skin disorder (other than 
those already service connected) was incurred in service.  
Furthermore, although post-service treatment records dated in 
the years following separation from service reveal complaints 
of tinea versicolor, tinea pedis, and blisters, there is no 
mention of acne.  

The attorney also takes issue with the fact that the Medical 
Advisory Opinion based its conclusion, in part, on the 
prolonged interval between separation from service and the 
first complaints of acne.  The attorney argues that the 
dermatologist failed to consider the veteran's competent 
reports of acne shortly after service.  However, the Board 
notes that the Medical Advisory Opinion was also based on 
other factors, such as the nature of acne and the minimal 
substantiation of clinically significant findings both during 
and after service.  

The Board has considered the veteran's written statements and 
sworn testimony asserting a relationship between the claim on 
appeal and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

Given the only one, acute and transitory diagnosis of acne in 
service, the absence of identified acne symptomatology for 
many years after discharge, and the weight of evidence 
showing no medical nexus between the veteran's current 
papular acne and active duty, the Board finds that equipoise 
is not shown and the benefit of the doubt rule does not 
apply.  As the weight of evidence is against the veteran's 
claim, the Board is unable to grant the benefit sought on a 
direct or presumptive basis.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the RO did not err in not providing 
such notice.  Rather, the veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.   

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2002 that fully 
addressed all notice elements.  The letter informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA treatment records.  Further, he 
submitted additional treatment records and written 
statements, and was provided an opportunity to set forth his 
contentions during the hearing in June 2004.  

Next, specific VA medical opinions pertinent to the issue on 
appeal were obtained in November 1979, July 1994, April 2001, 
July 2001, and January 2004.  A Medical Advisory Opinion was 
obtained in 2008.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the veteran nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a chronic skin disorder, claimed as 
papular acne, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


